

AMENDMENT
TO
CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT, is entered into as of June 24, 2005 (the
"Amendment"), by and among P&F INDUSTRIES, INC., a Delaware corporation ("P&F"),
FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a Florida corporation ("Florida
Pneumatic"), EMBASSY INDUSTRIES, INC., a New York corporation ("Embassy"), GREEN
MANUFACTURING, INC., a Delaware corporation ("Green"), COUNTRYWIDE HARDWARE,
INC., a Delaware corporation ("Countrywide"), NATIONWIDE INDUSTRIES, INC., a
Florida corporation ("Nationwide") and WOODMARK INTERNATIONAL, L.P. ("Woodmark";
and collectively with P&F, Florida Pneumatic, Embassy, Green, Countrywide and
Nationwide, the "Co-Borrowers"), CITIBANK, N.A. and HSBC BANK USA, NATIONAL
ASSOCIATION (formerly known as HSBC Bank USA) (collectively, the "Lenders") and
CITIBANK, N.A., as Administrative Agent for the Lenders.


BACKGROUND


The Co-Borrowers, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of June 30, 2004 (as same has been and may be further
amended, restated, supplemented or modified, from time to time, the "Credit
Agreement"), pursuant to which the Lenders provide the Co-Borrowers with certain
financial accommodations.


The Co-Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to amend
certain provisions of the Credit Agreement as herein set forth. Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Credit Agreement.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


ARTICLE I.
Amendments to Credit Agreement.


Section 1.1. The definition of "Revolving Credit Commitment Termination Date" in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to
provide as follows:


"Revolving Credit Commitment Termination Date" shall mean June 30, 2006.


Section 1.2. Section 6.03(e) of the Credit Agreement is hereby amended in its
entirety to provide as follows:


"(e) on or prior to the fifteenth (15th) day following the end of each quarterly
period of each fiscal year of the Co-Borrowers, a detailed schedule of accounts
receivable of the Co-Borrowers certified by the Chief Financial Officer of P&F
and current as of the last Business Day of such fiscal period then ended, which
schedule shall include accounts receivable agings on an invoice date basis, all
in form satisfactory to the Required Lenders;"




ARTICLE II.
Conditions of Effectiveness.


Section 2.1. This Amendment shall become effective as of the date hereof, upon
receipt by the Administrative Agent of this Amendment, duly executed by each
Co-Borrower and each Lender.


ARTICLE III.
Representations and Warranties; Effect on Credit Agreement.


Section 3.1. Each Co-Borrower hereby represents and warrants as follows:


a. This Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid and binding obligations of the Co-Borrowers and are enforceable against
the Co-Borrowers in accordance with their respective terms.


b. Upon the effectiveness of this Amendment, the Co-Borrowers hereby reaffirm
all covenants, representations and warranties made in the Credit Agreement to
the extent that the same are not amended hereby and each Co-Borrower agrees that
all such covenants, representations and warranties shall be deemed to have been
remade as of the date hereof.


c. No Default or Event of Default has occurred and is continuing or would exist
after giving effect to this Amendment.


d. No Co-Borrower has any defense, counterclaim or offset with respect to the
Credit Agreement.


Section 3.2.  Effect on Credit Agreement.


a. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby.


b. Except as specifically amended herein, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.


c. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.
 
ARTICLE IV.
Miscellaneous.
 
Section 4.1. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.


Section 4.2. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
2

 



Section 4.3. This Amendment may be executed in one or more counterparts, each of
which shall constitute an original, and all of which, taken together, shall be
deemed to constitute one and the same agreement.


IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment to be duly executed by their duly authorized officers
as of the day and year first above written.


P&F INDUSTRIES, INC.
FLORIDA PNEUMATIC MANUFACTURING
CORPORATION
EMBASSY INDUSTRIES, INC.
GREEN MANUFACTURING, INC.
COUNTRYWIDE HARDWARE, INC. NATIONWIDE INDUSTRIES, INC.
WOODMARK INTERNATIONAL, L.P.
By:  Countrywide Hardware, Inc., its General
Partner
 
By: /s/ Joseph A. Molino, Jr.
Joseph A. Molino, Jr., the Vice President of each
of the foregoing corporations


CITIBANK, N.A., as a Lender and as
Administrative Agent


By: /s/ Stephen Kelly
Name: Stephen Kelly
Title:  Vice President


HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender


By: /s/ Raymond Fincken
Name: Raymond Fincken
Title:  Vice President